Citation Nr: 1817488	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and wife


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection a low back disability.

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for a low back disability.  Specifically, he contends his current condition was caused by an injury when he was run over by a front end loader in service.  Service treatment records reflect several different injuries to the back.

The Veteran last attended a VA examination in March 2012.  The examiner opined that it was less likely than not that the Veteran's current condition was incurred in or caused by the Veteran's service.  The Veteran believes that the examination was insufficient, and specifically argues that it was a minimal examination, no x-rays were taken and the examiner did not consider the lay statements.  It appears that the Veteran has not undergone any imaging of his lower back since 2011.  The examiner's rationale for the opinion was the absence of medical evidence.  On remand, the RO should schedule the Veteran for another VA examination.

In addition, the Veteran told the VA examiner that he received epidural treatment and traction for his back after separating from service.  Records from the Veteran's post-service treatment are not associated with the claims file.  The RO should contact the Veteran and attempt to obtain records of his post-service treatment.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and attempt to obtain records for any treatment the Veteran received from any private physician or facility related to the claimed low back disability, to include any epidural or traction treatment the Veteran received, and associate any records located with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

2. Arrange for the Veteran to undergo a VA lumbar spine examination.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

For each diagnosed lumbar spine disability, determine whether it is at least as likely (a 50 percent or greater probability) as not that the disability is related to his military service.

The examiner must discuss the lay statements of continuous pain and self-treatment.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



